Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in response to applicant arguments filled on 08/03/2022 for application number 16918075.
Claims 1 and 10 have been amended.
Claims 9 and 16 have been canceled.
Claims 1-8 and 10-15  are currently pending and have been examined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-16 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1 and 10 recite storing a plurality of source entity quality standards; calculate amounts of expenses for each of the source entities, =storing a plurality of maturity electronic records having the plurality of category files having the maturity amount values, and identifying a plurality of compliance source entities associated with the maturity electronic records in accordance with the maturity amount values..  The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a database, benchmarking module, a cost analysis module, and an electronic management module and “a display”,  such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of storing a plurality of source entity quality standards, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 

Paragraph 51, where “structured to perform one or more of the steps/functions described herein based on executing computer readable instructions/code 142 of a processing application module 144 stored on a memory device 140. The processing system 106 may be in operative communication with and may transmit signals to and receive signals from, the user device 140, the recipient entity system 110 and/or the source entity system 108 associated with the supplier entity. The processing system 106, and the processing application module 144 in particular, is structured for processing resource transfers and constructing resource values, e.g., based on executing computer-readable instructions 142. Specifically, the processing system 106, and the processing application module 144 in particular is structured for processing resource transfers by analyzing purchased services, and more particularly constructing resource values by predicting the prices of the transactions based on the input of the user. FIG. 1 illustrates only one example of an embodiment of the system environment 100, and it will be appreciated that in other embodiments one or more of the systems, devices, or servers may be combined into a single system, device, or server, or be made up of multiple systems, devices, or servers.”
Paragraph 22 wherein “ According to some aspects of the invention, in a general implementation, a computer system for managing suppliers for healthcare organizations includes a supplier evaluation system, having: a category file database storing a plurality of category files having a plurality of amount values; a supplier management database storing a plurality of complexities for the suppliers and configured to received updated complexities from a supplier system; a benchmarking module storing a plurality of supplier quality standards to be bases of the amount values and configured to generate maturity amount values in accordance with the amount values and the supplier quality standards; a cost analysis module to calculate amounts of expenses for each of the suppliers to generate the amount values; and a contract management storing a plurality of maturity contracts having the plurality of category files having the maturity amount values”.
Paragraph 54, where “ FIG. 2 illustrates a schematic representation 200 of system components for managing source entities for recipient entities, and evaluating data associated with source entities to determine resource providers for recipient entities (e.g., managing suppliers for healthcare organization, in accordance with one embodiment of the invention). Specifically, FIG. 2 generally depicts a computer system and its components associated with the processing application module 144 of the processing system 106, which is structured for managing source entities for recipient entities, and evaluating data associated with source entities to determine resource providers for recipient entities in accordance with one of the disclosed embodiments. The processing application module 144 may also be referred to as a computer-executable platform”;
Page 62, paragraph 263, where “Fig. 24 illustrates a pattern chart 1225 in yet another form, in which a series of single day traces 461 and 463 are portrayed one above the other. While the traces are separated by different days, each trace need not represent an entire day, but rather a selected timeframe in order to better illustrate the pattern. Certain days are illustrated, generally those determined to best illustrate the pattern over the analyzed timeframe. However, other ways of choosing the illustrated days are also possible, including choosing days that illustrate a diversity of ways in which a pattern may manifest itself For example, post-meal highs may be illustrated by a pattern occurring after dinners, a pattern occurring after lunches, and so on.”
Page 78, paragraph 322, where “In one preferred embodiment, the analyte sensor is an implantable glucose sensor, such as described with reference to U.S. Patent 6,001,067 and U.S. Patent Publication No. US-2005-0027463-Al. In another preferred embodiment, the analyte sensor is a transcutaneous glucose sensor, such as described with reference to U.S. Patent Publication No. US-2006-0020187-Al…”
Page 80, paragraph 328, where “In one exemplary embodiment, the processor is a microprocessor that provides the processing, such as calibration algorithms stored within a ROM 740…”
Page 81, paragraph 332, where “In some implementations, the continuous analyte sensor system includes a DexCom G4® Platinum glucose sensor and transmitter commercially available from DexCom, Inc., for continuously monitoring a host's glucose levels.”
Page 82, paragraph 336, where “The various illustrative logical blocks, modules and circuits described in connection with the present disclosure (such as the blocks of Fig. 48) may be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array signal (FPGA) or other programmable logic device (PLD), discrete gate or transistor logic, discrete hardware components or any combination thereof designed to perform the functions described herein. A general purpose processor may be a microprocessor, but in the alternative, the processor may be any commercially available processor, controller, microcontroller or state machine. A processor may also be implemented as a combination of computing devices, e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration.”
The claims recite the additional element of  storing a plurality of source entity quality standards to be bases of the amount values, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-8 and 12-15 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Frank et al. (US 2010/0211416 A1).

In claim 1, Frank teaches a computer system for managing source entities for recipient entities comprising healthcare organizations, the system comprising: 
a source entity evaluation system, comprising; a category file database storing a plurality of category files having a plurality of amount values (Para. 108 teaches “. For each category of technology, Tables 1-3 describe the requirements and the technology chosen for HFX, referred to as the "Reference Product." The choice of specific technologies for implementation is open”. In addition, Para. 105 teaches “hey provide the "platform" for implementing HFX. Such products are initially configured to be business domain-independent. They provide such technology services such as file and database management, transaction management, and computer process management”); 
a source entity management database storing a plurality of complexities data for the source entities and configured to received updated complexities data from a source entity system (Para. 122 wherein “. The X-Ecutor component is an implementation of an Executor that enables the execution of business transactions based on their specification as state transitions. The X-Poster component is an implementation of the database update responsibilities of an Executor that externalizes this responsibility and enables consistent reads of the data changed by the Executor.” Para. 26 teaches “ service component may itself be comprised of service components, each of which communicates with its sibling sub-components using the private service broker of the parent service component. This is the structure followed in HFX, where the components are provided with subcomponent designs that explain their behavior”); 
a benchmarking module storing a plurality of source entity quality standards to be bases of the amount values and configured to generate maturity amount values in accordance with the amount values and the source entity quality standards; a cost analysis module configured to calculate amounts of expenses for each of the source entities to generate the amount values (Para. 160, 356, and 377); 
an electronic record management module storing a plurality of maturity electronic records having the plurality of category files having the maturity amount values (Para. 167 and 172); and
an interactive evaluation module to identify a plurality of compliance source entities associated with the maturity electronic records in accordance with the maturity amount values, wherein the interactive evaluation module is configured to determine a plurality of compliance source entities based on a maturity amount value for each source entity and a plurality of customized terms associated with the maturity electronic records (Para. 119 teaches “transaction-based market-driven business domains involve the execution of business transactions that change these rights and obligations, and record or execute their fulfillment. The Parties Manger component provides the means for identifying each party which must be referenced in the system, the descriptions of these parties and the relationships between them, the profiles for the use of business objects in the system by these parties. For example, the profiles that describe the accounts held by some of the parties in the system.” Table 1 teaches wherein “CBO Provider and/or Issuer Creditor has recourse to assets underlying assets Maturity/Final Indeterminate CBA, CBE The instrument maturity date/contract final Settlement settlement date is dependent on final payment on Determinacy bundle Determined CBA, CBE, CBP, CBO The instrument maturity date/contract final settlement date is contractually fixed”. See also Para. 295-296 wherein “to insure total compliance of each obligor to meet representations and warranties made to the current holder. [0296] In order to comply with the "non-assignment" rules of Medicare and Medicaid, a CBI with underlying bundles containing either Medicare or Medicaid claims will require a double lockbox mechanism for each provider submitting claims in a bundle. These so called "non-assignment" rules are not, in fact, non-assignment rules. They are rules that state that all Medicare and Medicaid (in most states) payments must be made to the provider who made the claim”).

As per claim 2, Frank teaches the computer system, as recited in claim 1, further comprising the source entity system providing category files to the source entity evaluation system through a communication network (Fig. 1 and Para. 173).

As per claim 3, Frank teaches the computer system, as recited in claim 2, further comprising an entity terminal system providing user's information and user's electronic records to the source entity evaluation system through the communication network, wherein the electronic records comprise contracts (Para. 208).

As per claim 4, Frank teaches the computer system, as recited in claim 3, wherein the source entity evaluation system further comprises a negotiate module communicating with the source entity system and the entity terminal system through the communication network, wherein the negotiate module can receive source entity responses in response to category files provided by the source entity system (Para. 282).

As per claim 5, Frank teaches the computer system, as recited in claim 4, wherein the source entity evaluation system further comprises a predictive plan database to store a plurality of customer's electronic records provided by the entity terminal systems (Para. 314).

As per claim 6, Frank teaches the computer system, as recited in claim 5, wherein the complexities data is selected from the group consisting of locations, services levels, service types, transaction costs, service terms, special discounts, and potential risks (Para. 326 and 344) .

As per claim 7, Frank teaches the computer system, as recited in claim 5, wherein the predictive plan supplies the customer's electronic records to the cost analysis module, the amount of values being calculated in accordance with the source entity quality standards in the customer's electronic records (Para. 66, 68 and 374) .

As per claim 8, Frank teaches the computer system, as recited in claim 7, wherein the source entity evaluation system further comprises an interface enabling remote access through the communication network (Fig. 1 and 2).

Claims 10-15 recite substantially similar limitations as seen in claims 1-8 and hence are rejected for similar rationale as noted above. 

Response to Arguments
The Applicant argues that 101 rejection. The Applicant states that the claims are integrated into a practical application similar to Example 40 of the Subject Matter Examples since the claims are directed to identifying a plurality of compliance source entities based on the maturity electronic records derived form customized terms that may be provided to the interactive evaluation module and based on a maturity amount value for each entity. Even if the individual steps may be considered as mere pre or post solution activity, the claim as a whole is directed to a particular improvement in identifying a plurality of compliance source entities based on a plurality of computer generated criteria and customer based criteria, over a broad spectrum of potential source entities , such that only compliance source entities may be identified by the source entity evaluation system. The Examiner respectfully disagrees. The pending claims are not similar to the claims in Example 40 (where the claims as a whole are directed to a particular improvement in collecting traffic data.  Specifically, the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. This provides a specific improvement over prior systems, resulting in improved network monitoring). The pending claims as discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).

The Applicant further argues that the claims contain an inventive concept and indeed, the claimed invention includes meaningful recitations beyond generally linking the alleged abstract idea to a particular technological environment. The Examiner respectfully disagrees. The claims recite the additional element of storing a plurality of source entity quality standards, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 

The Applicant argues the art rejection. The Applicant states that the art fails to teach “a category file database storing a plurality of category files having a plurality of amount values”. The Examiner respectfully disagrees. Paragraph 108 teaches “. For each category of technology, Tables 1-3 describe the requirements and the technology chosen for HFX, referred to as the "Reference Product." The choice of specific technologies for implementation is open”. In addition, paragraph 105 teaches “hey provide the "platform" for implementing HFX. Such products are initially configured to be business domain-independent. They provide such technology services such as file and database management, transaction management, and computer process management”)

The Applicant argues that the art fails to teach “a source entity management database storing a plurality of complexities data for the source entities and configured to receive updated complexities data from the source entity system”. The Examiner respectfully disagrees. According to Applicant specification “the complexities are selected from the group consisting of locations, services levels, service types, transaction costs, service terms, special discounts, and potential risks”. Frank teaches in paragraph 122 wherein “. The X-Ecutor component is an implementation of an Executor that enables the execution of business transactions based on their specification as state transitions. The X-Poster component is an implementation of the database update responsibilities of an Executor that externalizes this responsibility and enables consistent reads of the data changed by the Executor.”  Paragraph 26 teaches “ service component may itself be comprised of service components, each of which communicates with its sibling sub-components using the private service broker of the parent service component. This is the structure followed in HFX, where the components are provided with subcomponent designs that explain their behavior”

The Applicant argues that the art fails to teach “wherein the source entity evaluation system further comprises an interactive evaluation module to identify a compliance source entity associated with the maturity electronic records in accordance with the maturity amount values”. The Examiner respectfully disagrees.  Paragarph 119 teaches “transaction-based market-driven business domains involve the execution of business transactions that change these rights and obligations, and record or execute their fulfillment. The Parties Manger component provides the means for identifying each party which must be referenced in the system, the descriptions of these parties and the relationships between them, the profiles for the use of business objects in the system by these parties. For example, the profiles that describe the accounts held by some of the parties in the system.” Table 1 teaches wherein “CBO Provider and/or Issuer Creditor has recourse to assets underlying assets Maturity/Final Indeterminate CBA, CBE The instrument maturity date/contract final Settlement date is dependent on final payment on Determinacy bundle Determined CBA, CBE, CBP, CBO The instrument maturity date/contract final settlement date is contractually fixed”. See also Para. 295-296 wherein “to insure total compliance of each obligor to meet representations and warranties made to the current holder. [0296] In order to comply with the "non-assignment" rules of Medicare and Medicaid, a CBI with underlying bundles containing either Medicare or Medicaid claims will require a double lockbox mechanism for each provider submitting claims in a bundle. These so called "non-assignment" rules are not, in fact, non-assignment rules. They are rules that state that all Medicare and Medicaid (in most states) payments must be made to the provider who made the claim”).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/           Primary Examiner, Art Unit 3686